9/21Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 8/9/21 was considered.
3.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son  et al, Patent Application Publication No. 20220044758.
With regard to claim 1, 9, 19 and 20, Son discloses a nonvolatile memory system comprising: (fig. 1, nonvolatile memory Device 100) a memory device including a plurality of memory cell blocks (Fig 1, Memory Cell Array 110); and a memory controller (Fig 1, Memory Controller 200) comprising a command generator (Fig 2, Control Logic 160) configured to output an off-cell detection command signal (Fig 1, CMD) to direct the memory device to perform a hard off- cell detection operation (Pg. 3, [0037]) after the memory device performs an erase operation (Fig 1, Erase Counter 210, (Pg. 3 [0040]); and a defective memory cell block identifier configured to output a signal indicating whether a target memory cell block is a defective memory cell block based on a number of hard off-cells among one or more memory cells included in the target memory cell block according to the off-cell detection command signal (Fig 1, Fail Detector 230), (Pg. 3 [0041][0042]), wherein the memory device is configured to perform, based on the off-cell detection command signal, a read operation on the one or more memory cells based on an off-cell detection voltage that is different from a read reference voltage (Pg. 3, [0047][0048], erase verified reading operation).
With regard to claim 10 and 2, Son discloses wherein the memory device comprises a voltage generator configured to output, as the off-cell detection voltage, a value between a threshold voltage level of an erased memory cell and a threshold voltage level of a hard off-cell, based on the off-cell detection command signal.  (Pg. 4 [0062]).
With regard to claim 11 and 3, Son discloses wherein the memory device comprises a memory cell array (Fig. 2, Memory Cell Array 110) in which a plurality of word lines (Fig. 2, WLs) are connected to memory cells of target cell string such that a voltage is applied to the memory cells; a row decoder (Fig. 2, Row Decoder 120) configured to apply the off-cell detection voltage to a target memory cell via a target word line from among the plurality of word lines (Pg. 3, [0045]); and a sensing amplifier configured to receive an output current from the target cell string based on the off-cell detection voltage (Fig. 2, Page Buffer Circuit 140 that operates as Sense amplifier (Pg. 4, [0058]).
With regard to claim 12 and 4, Son discloses wherein the sensing amplifier outputs a signal indicating whether the target memory cell is a hard off-cell, based on the output current. (Pg. 4, [0059]-[0060]).
With regard to claim 13 and 5, Son discloses wherein the sensing amplifier outputs a signal indicating that the target memory cell is the hard off-cell based on the output current being less than a threshold current (Pg. 4, [0062]-[0064]).
With regard to claim 14, Son disclose wherein the memory device comprises a pager buffer (fig. 2, page buffer circuit 140) configured to count the number of hard off-cells from among the one or more memory cells based on a result of the performing of the read operation (page 4, [0058-0059]).
With regard to claim 15, 16, 17, 18, 6, 7 and 8, Son discloses wherein the memory controller comprises an off-cell counter (Fig. 2, Fail Detector 163) configured to receive a result of the performing of the read operation and count the number of hard off-cells of the one or more memory cells based on a result of the performing of the read operation (Pg. 5, [0066]-[0068]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Lee (20190115081) and Lee et al (20170031816) disclose a memory device and an operating method of a non-volatile memory device including a plurality of memory cells respectively connected to a plurality of word lines is provided. The operating method includes applying an erase detect voltage to a selected word line of the plurality of word lines to perform an erase detect operation on memory cells connected to the selected word line in response to a program command, applying a program voltage to the selected word line after the erase detect operation, and counting a number of under erased cells of the memory cells on which the erase detect operation has been performed.
6.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha,  whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825